JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by the appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order filed January 17, 2003, be affirmed. The district court properly dismissed for lack of jurisdiction over appellant’s warden the petition for writ of habeas corpus filed pursuant to 28 U.S.C. § 2241. See Chatman-Bey v. Thornburgh, 864 F.2d 804, 811 (D.C.Cir.1988) (en banc). The correctness of that decision is unaffected by Demjanjuk v. Meese, 784 F.2d 1114 (D.C.Cir.1986), in which the petitioner was held in a confidential location.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.